Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.74 Filed 07/08/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

SHANNA GROVE,
                                                      Case No. 1:21-CV-354
               Plaintiff,
v.                                                    HON. PAUL L. MALONEY

WZZM, et al,

            Defendants.
_______________________________/

                                 CASE MANAGEMENT ORDER

       IT IS HEREBY ORDERED:

 Trial Date and Time                                                         OCTOBER 4, 2022
                                                                                   8:45 a.m.

 Before:   Judge Paul L. Maloney                                           174 Federal Building
                                                                         410 W. Michigan Ave.
                                                                          Kalamazoo, Michigan
 Jury or Non Jury                                                                         Jury
 Estimated Length of Trial                                                              4 days
 Motions to Join Parties or Amend Pleadings                              SEPTEMBER 1, 2021
 Rule 26(a)(1) Disclosures                              Plaintiff:                JULY 9, 2021
                                                       Defendant:                 JULY 9, 2021
 Disclose Name, Address, Area of Expertise and          Plaintiff:          AUGUST 2, 2021
 a short summary of expected testimony                 Defendant:       SEPTEMBER 15, 2021
 of Expert Witnesses (Rule 26(a)(2)(A)
 Disclosure of Expert Reports                            Plaintiff:                       N/A
 (Rule 26(a)(2)(B))                                    Defendant:                         N/A
                                                 Rebuttal Reports:
 Voluntary Exchange of Documents                        Plaintiff:                        N/A
                                                       Defendant:                         N/A


 Completion of Discovery                                                     JANUARY 18, 2022
 Dispositive Motions                                                          MARCH 15, 2022
Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.75 Filed 07/08/21 Page 2 of 7




 Interrogatories will be limited to:                                                25 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                                                10 per party
 (Fact Witnesses Per Party)
 Requests for Admission will be limited to: (Per Side)                                           10 per side
 Document Requests will be limited to: (Per Side)                                                20 per side
 Settlement Conference                                            Date:               AUGUST 11, 2022
                                                                  Time:                         1:30 p.m.
                                                                 Before                    Hon. Ray Kent
                                                                           110 Michigan St., NW, Ste. 584
                                                                                 Grand Rapids, MI 49503
 Final Pretrial Conference                                        Date:             SEPTEMBER 12, 2022
 Before Judge Paul L. Maloney                                     Time:                      9:30 a.m.
 ADR To Take Place On Or Before:                                                           None at this time


1.      TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Paul L.
        Maloney, 174 Federal Building, 410 W. Michigan Ave., Kalamazoo, Michigan, as set forth above.

2.      JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder of parties
        and all motions to amend the pleadings must be filed by the date set forth in the table above.

3.      DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures, names
        of lay witnesses, identification of experts, voluntary exchange of documents, and disclosure of expert
        reports under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

4.      DISCOVERY: All discovery proceedings shall be completed no later than the date set forth in the
        table above, and shall not continue beyond this date. All interrogatories, requests for admissions, and
        other written discovery requests must be served no later than thirty days before the close of
        discovery. All depositions must be completed before the close of discovery. Interrogatories will be
        limited as set forth in the table above. Depositions will be limited as set forth in the table above.
        There shall be no deviations from this order without prior approval of the court upon good cause
        shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to this case.

5.      MOTIONS:

        a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They will
                be referred to a Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A). In accordance with
                28 U.S.C. § 471, et seq., it is the policy of this Court to prohibit the consideration of
                discovery motions unless accompanied by a certification that the moving party has made a
                reasonable and good faith effort to reach agreement with opposing counsel on the matters
                set forth in the motion.




                                                     -2-
Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.76 Filed 07/08/21 Page 3 of 7



     b.      Dispositive motions shall be filed in accordance with W.D. Mich. LcivR 7.2 by the date set
             forth in the table above. If dispositive motions are based on supporting documents such as
             depositions or answers to interrogatories, only those excerpts which are relevant to the
             motion shall be filed. The case manager will notify counsel of the date for oral argument.
             Pursuant to Administrative Order 07-026, one courtesy copy of all dispositive motion
             papers (including responses and replies) and all accompanying exhibits must be
             submitted directly to the judge’s chambers on paper. The copy must be hand-delivered
             or sent via first class mail the same day the document is e-filed.

     c.      The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
             days prior to the final pretrial conference, but in no event shall they be filed later than the
             date for the submission of the proposed Final Pretrial Order.

6.   ALTERNATIVE DISPUTE RESOLUTION: No form of ADR will be ordered at this time.

7.   SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good faith
     settlement negotiations. A settlement conference has been scheduled before the magistrate judge as
     set forth above.

     a.      Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
             is to conduct the trial shall attend the settlement conference, accompanied by a representative
             of the party with full settlement authority. Both shall attend in person. The person with
             settlement authority must come cloaked with authority to accept, without further contact with
             another person, the settlement demand of the opposing party. An insured party shall also
             appear by a representative of the insurer who is authorized to negotiate and to settle the
             matter (within policy limits) up to the amount of the opposing parties’ existing settlement
             demand. W.D.Mich. LcivR 16.8.

     b.      Settlement Letter to Opposing Party. A settlement conference is more likely to be productive
             if, before the conference, the parties have had a written exchange of their settlement
             proposals. Accordingly, at least fourteen (14) days prior to the settlement conference,
             plaintiff’s counsel shall submit a written itemization of damages and settlement demand to
             defendant’s counsel with a brief explanation of why such a settlement is appropriate. No
             later than seven (7) days prior to the settlement conference, defendant’s counsel shall submit
             a written offer to plaintiff’s counsel with a brief explanation of why such a settlement is
             appropriate. This may lead directly to a settlement. If settlement is not achieved, plaintiff’s
             counsel shall deliver, fax or e-mail copies of these letters to the chambers of the magistrate
             judge conducting the conference no later than three (3) business days before the conference.
              Do not file copies of these letters in the Clerk’s Office.

     c.      Confidential Settlement Letter to Court. In addition, three (3) business days before the
             conference, each party or their attorney shall submit to the magistrate judge conducting the
             conference a confidential letter concerning settlement. A copy of this letter need not be
             provided to any other party. Do not file a copy of this letter in the Clerk’s Office. All
             information in the settlement letter shall remain confidential and will not be disclosed to any
             other party without the approval of the writer. The confidential settlement letter shall set
             forth: (a) the name and title of the party representative who will be present at the settlement
             conference, with counsel’s certification that the representative will have full authority to


                                                  -3-
Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.77 Filed 07/08/21 Page 4 of 7



             settle, without the need to consult with any other party; (b) a very brief explanation of the
             nature of the case, including an identification of any parties added or dismissed since the
             time of filing; (c) a history of settlement negotiations to date, including all offers, demands
             and responses (the letter should not, however, divulge any offer made in the context of a
             voluntary facilitative mediation); (d) the policy limits of any relevant insurance coverage;
             (e) the limits on settlement authority given to counsel by the client; (f) that party’s
             suggestions concerning the most productive approach to settlement; (g) any other matter that
             counsel believes will improve the chances for settlement. Plaintiff shall also provide an
             estimated range of damages recoverable at trial and a brief analysis of the method(s) used
             for arriving at the estimate(s).



8.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and time
     set forth above.

9.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order, entitled
     “Final Pretrial Order” shall be prepared jointly by counsel and filed seven (7) business days prior
     to the final pretrial conference in the following form:

             A final pretrial conference was held on the ___ day of ______________. Appearing for the
             parties as counsel were:

                     (List the counsel who will attend the pretrial conference.)

             1.      Exhibits: The following exhibits will be offered by the plaintiff and the defendant:

                     (List separately for each party all exhibits, including demonstrative evidence and
                     summaries of other evidence, by name and number. Plaintiff shall use numbers;
                     defendant shall use letters. Indicate with respect to each exhibit whether and for
                     what reason its admissibility is challenged. Exhibits expected to be used solely for
                     impeachment purposes need not be numbered or listed until identified at trial.
                     Failure to list an exhibit required to be listed by this order will result, except upon
                     a showing of good cause, in a determination of non-admissibility at trial. Objections
                     not contained in the Pretrial Order, other than objections under Evidence Rule 402
                     or 403, shall be deemed waived except for good cause shown. See Fed. R. Civ. P.
                     26(a)(3)(B).)

             2.      Uncontroverted Facts: The parties have agreed that the following may be accepted
                     as established facts:

                     (State in detail all uncontroverted facts.)

             3.      Controverted Facts and Unresolved Issues: The factual issues remaining to be
                     determined and issues of law for the Court’s determination are:

                     (Set out each issue which is genuinely controverted, including issues on the merits
                     and other matters which should be drawn to the Court’s attention.)


                                                  -4-
Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.78 Filed 07/08/21 Page 5 of 7



           4.    Witnesses:

                 A.      Non-expert witnesses to be called by the plaintiff and defendant, except
                         those who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all non-experts who will
                         testify. Indicate whether they are expected to testify in person, by
                         deposition videotape, or by reading of their deposition transcript. Indicate
                         all objections to the anticipated testimony of each non-expert witness. For
                         each witness listed, indicate whether the witness will be called or merely
                         may be called to testify.)

                 B.      Expert witnesses to be called by the plaintiff and defendant, except those
                         who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all experts who will
                         testify, providing a brief summary of their qualifications and a statement of
                         the scientific or medical field(s) in which they are offered as experts.
                         Indicate whether they will testify in person, by deposition videotape, or by
                         reading of their deposition transcript. Indicate all objections to the
                         qualifications or anticipated testimony of each expert witness.)

                         It is understood that, except upon a showing of good cause, no witness
                         whose name and address does not appear in the lists required by subsections
                         (a) and (b) will be permitted to testify for any purpose, except impeachment,
                         if the opposing party objects. Any objection to the use of a deposition
                         under Fed. R. Civ. P. 32(a) not reflected in the Pretrial Order shall be
                         deemed waived, except for good cause shown.

           5.    Depositions and Other Discovery Documents:

                 All depositions, answers to written interrogatories, and requests for admissions, or
                 portions thereof, that are expected to be offered in evidence by the plaintiff and the
                 defendant are:

                 (Designate portions of depositions by page and line number. Designate answers to
                 interrogatories and requests for admissions by answer or request number.
                 Designation need not be made of portions that may be used, if at all, as impeachment
                 of an adverse party. Indicate any objections to proposed deposition testimony,
                 answers to interrogatories, and admissions.)

           6.    Length of Trial: Counsel estimate the trial will last approximately _____ full days,
                 allocated as follows: _____ days for plaintiff’s case; _____ days for defendant’s
                 case; _____ days for other parties.

           7.    Prospects of Settlement: The status of settlement negotiations is:

                 (Indicate progress toward settlement and issues that are obstacles to settlement.)


                                             -5-
Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.79 Filed 07/08/21 Page 6 of 7



         The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and upon
approval by the Court, with such additions as are necessary, will be signed by the Court as an order reflecting
the final pretrial conference.

10.     MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the final
        pretrial conference, the parties and the Court will formulate a plan for trial, including a program for
        facilitating the admission of evidence, consider the prospects of settlement, and consider such other
        matters as may aid in the trial or other disposition of the action. Unless excused upon a showing of
        good cause, the attorney who is to conduct the trial shall attend the pretrial conference and shall be
        accompanied by a representative of the party with full settlement authority.

11.     PREPARATION FOR TRIAL:

        a.       Each party shall file the following not later than two (2) business days following the final
                 pretrial conference:

                 i.      Proposed voir dire questions. The Court will ask basic voir dire questions. Counsel
                         for the parties will be permitted to question prospective jurors. Questioning by
                         counsel shall not be repetitive of questions asked by the Court or of questions asked
                         in the juror questionnaire.

                 ii.     Trial briefs.

        b.       The parties shall jointly file the following not later than two (2) business days following the
                 final pretrial conference:

                 i.      Proposed jury instructions. This Court uses Western District of Michigan’s
                         Standardized Jury Instructions for the preliminary and final instructions. A copy of
                         these instructions is available on the Court’s website (www.miwd.uscourts.gov).1
                         The court generally uses O’Malley, Grenig & Lee’s Federal Jury Practice and
                         Instructions for those not covered in the standard set. All instructions, including
                         those to which there is an objection, shall be filed as one document. Each
                         instruction shall be submitted in full text, one instruction per page, and in the order
                         to be read to the jury. Indicate those instructions with outstanding objections. No
                         instruction submitted shall contain highlighting or blanks. If the language of a
                         standardized instruction is modified, or an additional (non-standard) instruction
                         submitted, the source of the additional language or instruction must be indicated.
                         Objections to opposing counsel’s proposed instructions, will be specified with a
                         summary of the reasons for each objection including a citation to relevant legal
                         authority.



        1
         The instructions can be located through the Attorney Information link or through the
Electronic Filing section. If accessing through the Electronic Filing section, you will need to use
your E-Filing Login and Password. Once you have logged into the electronic filing section of
the website, click Utilities, then select WDMI Attorney References and you will see the link to
the Standard Civil Jury Instructions.

                                                      -6-
Case 1:21-cv-00354-PLM-RSK ECF No. 15, PageID.80 Filed 07/08/21 Page 7 of 7



         The parties are required to submit a copy of the joint statement of case and statement of the elements,
joint proposed jury instructions, and joint proposed verdict form(s) in WordPerfect or Word format to Judge
Maloney’s Judicial Assistant, Christina Cavazos at Christina_Cavazos@miwd.uscourts.gov and Case
Manager, Amy Redmond at Amy_Redmond@miwd.uscourts.gov.

                 ii.     A joint statement of the case and statement of the elements that must be proven by
                         each party. If the parties are unable to agree on the language of a joint statement of
                         the case, then separate, concise, non-argumentative statements shall be filed. The
                         statement(s) of the case will be read to the prospective jurors during jury selection.
                         The elements that must be proven by each party will be included in the preliminary
                         jury instructions.




Dated: July 8, 2021                                /s/ Ray Kent
                                                   RAY KENT
                                                   United States Magistrate Judge




                                                      -7-
